EXHIBIT 10.1
August 8, 2006
Ms. Virginia Albert
[Address]
Dear Holly:
I am pleased to offer you the position of Senior Vice President, General
Counsel, and Secretary, reporting to Robert Youngjohns, President and Chief
Executive Officer. This position will commence not later than August 28, 2006.
Your starting salary will be $225,000.00 per year, which equals $18,750.00 per
month, subject to periodic review. In addition, you will be eligible to
participate in an annual executive incentive compensation plan of 55% of your
base salary ($123,750 per year) which may be over or under achieved based upon
Company performance and your ability to meet your objectives under the plan. You
will be eligible for 4/6ths (Sept – Dec) of the 2006 2nd half target bonus
($41,250 on target). Callidus will guarantee you 50% payout of the 2006 2nd half
target bonus. As a further incentive, we will recommend to the Board of
Directors (or an applicable Subcommittee) that you be granted an option to
purchase 200,000 shares of Callidus Software Inc. common stock subject to the
vesting schedule, terms and conditions of the Company’s stock plan, and the
Company’s policies and procedures currently in effect on your start date. As a
new member of executive management, and a Section 16 officer of Callidus, you
will be granted benefits in connection with a corporate change of control and
indemnification in the case of litigation. Copies of our Board approved Change
of Control Agreement and Indemnification Agreement are included for your review
and execution. You need to execute and return these agreements to me for them to
become effective.
As a regular, full-time employee, you are eligible to participate in Callidus’
benefits programs, including medical, vision, and dental insurance, and 401(k)
and ESPP plans, as set forth in our Callidus Benefits Guidebook. Our standard
policy requires that you have a reasonably clean driving record and credit
history and that we successfully complete a background check. This offer is also
contingent upon your completing and executing an Employment, Confidential
Information and Invention Assignment Agreement (“Invention Agreement”).
The Company is an “at will” employer, which means that the employment
relationship may be terminated at any time by either the Company or by you, with
or without notice and with or without cause. By signing below, you acknowledge
that your employment at Callidus is for an unspecified duration, and neither
this letter, nor your acceptance thereof, constitutes a contract of employment.
Should you be involuntarily terminated other than for cause at any time, you
shall receive a 7-month base pay severance payment (lump sum) and payment of
your applicable COBRA for 7 months, in return for signing a full release of
rights.

 



--------------------------------------------------------------------------------



 



Ms. Virginia Albert
Offer Letter – Senior Vice President, General Counsel, Secretary
Page 2
Upon separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
For purposes of federal immigration law, you will be required to provide to
Callidus documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire with Callidus, or our employment relationship
with you may be terminated for cause. The Company’s standard policy also
requires that you participate in our direct deposit payroll program.
Holly, on behalf of Callidus Software, we very much look forward to your
acceptance of this offer. I have enclosed two executed copies of this offer
letter. As evidence of your acceptance, please sign both letters and return one
original along with the signed Invention Agreement to Paul Katawicz, Senior
Corporate Counsel via the enclosed Federal Express envelope or otherwise to:
Callidus Software, Attn: Paul Katawicz, Senior Corporate Counsel, 160 West Santa
Clara Street, Suite 1500, San Jose, CA 95113, not later than August 12, 2006, at
5:00 p.m. PST.
We look forward to working with you at Callidus Software. If you have any
questions regarding any points in this letter please feel free to contact me.
Welcome aboard!
Sincerely,
/s/ Robert Youngjohns                            
Robert Youngjohns
President, Chief Executive Officer
Callidus Software Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

           
/s/ V. Holly Albert
      August 11, 1006  
 
         
 
         
Signature of Virginia Albert
  Date      
 
         
 
      August 28, 2006  
I agree to start work for Callidus Software on:
         
 
  Start Date  

 